Citation Nr: 0827024	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of a laceration of the right wrist 
(major) with repair of the flexor tendons and median nerve.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the right hand prior to December 4, 2006.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to January 29, 2007.

(The issues of entitlement to an initial rating in excess of 
70 percent for depression, an effective date prior to October 
26, 2006 for service connection for depression, an effective 
date prior to December 4, 2006 for entitlement to special 
monthly compensation (SMC) for loss of use of the right hand, 
an earlier effective date for a separate 10 percent 
disability rating for muscle injury to the right wrist and 
for a separate 10 percent disability rating for residuals 
scar of the right wrist; an earlier effective date assigned 
for entitlement to DEA, an earlier effective date for 
entitlement to total disability benefits due to individual 
unemployability and to a total permanent rating under 
38 C.F.R. § 3.340 are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran a 
disability rating in excess of 50 percent for his residuals 
of a laceration of the right wrist.  He subsequently 
initiated and perfected an appeal of this determination.

This appeal also arises from a second August 2002 rating 
decision, which denied the veteran's claim for entitlement to 
a TDIU.  He also initiated and perfected an appeal of this 
determination.

The veteran's appeal was initially presented to the Board in 
June 2004, at which time it was remanded for additional 
development.  Thereafter, the matter was returned to the 
Board, which in a January 2006 decision, denied the claims 
for entitlement to an increased rating for the right wrist 
laceration residuals rated at 50 percent and denied 
entitlement to TDIU.  The January 2006 Board decision also 
granted a separate 10 percent rating for scarring secondary 
to the right wrist disability and a separate 10 percent 
rating for muscle disability.  

The veteran appealed the Board's denial of entitlement to an 
increased rating for the right wrist laceration residuals 
rated at 50 percent and entitlement to TDIU to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an order dated in January 24, 2008 issued a memorandum 
decision which vacated the Board's decision and remanded the 
appeal back to the Board for compliance with the Court's 
decision.  The Court had found the Board's January 2006 
decision denying an increased rating for the right wrist 
laceration residuals rated at 50 percent was in error, as it 
failed to consider whether entitlement to an extraschedular 
disability rating for the right wrist was warranted.  The 
Court also found that the Board in denying entitlement to 
TDIU benefits, failed to provide adequate reasons and bases 
for this decision as it failed to address favorable evidence 
regarding this matter.  

The portion of the Board's decision that granted a separate 
10 percent rating for scarring secondary to the right wrist 
disability and a separate 10 percent rating for muscle 
disability was not appealed to the Court and is not part of 
this decision.  

The matter is returned to the Board for further adjudication 
in light of this Court's order.

The Board notes actions taken by the RO mooted these issues 
addressed by the Court's January 2008 decision as of a 
certain date.  This includes a May 2007 rating action which 
granted special monthly compensation (SMC) based on loss of 
use of one hand as of December 4, 2006 and an April 2008 
rating decision which granted TDIU effective January 29, 2007 
but mooted it until March 1, 2008 due to the veteran being in 
a period of temporary 100 percent disability in this 
timeframe.  

The issue of entitlement to an increased rating for the right 
wrist disability is moot as of December 4, 2006 when the SMC 
for loss of use of one hand went into effect, except that the 
Board will extend the higher schedular rating of 70 percent 
into and beyond this date rather than continue the 60 percent 
combined rating that the RO continued to assign in its May 
2007 decision that awarded SMC.  The Board shall consider the 
appropriateness of entitlement to SMC prior to January 29, 
2007, as it now stems from this appeal.  The issue of 
entitlement to TDIU was effective January 29, 2007 but moot 
as of March 1, 2008.  Thus the Board shall address the 
question of entitlement to the increased rating as it relates 
to SMC and TDIU prior to these dates.  The Board has 
recharacterized these issues to reflect these changes.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal the medical 
evidence has shown the veteran to have loss of use of the 
major hand.

2.  Throughout the pendency of this appeal and prior to 
January 29, 2007, the veteran has been unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for the assignment of a 70 percent rating, but 
no higher, for his service-connected loss of use of the right 
dominant hand, residuals of a laceration of the right wrist 
(major) with repair of the flexor tendons and median nerve, 
have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5125 (2007).

2.  The criteria for the assignment of SMC due to loss of use 
of a hand have been met prior to December 4, 2006.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.350 (2007).

3.  The criteria for TDIU are met prior to January 29, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The evidence reflects that the veteran is right handed.  He 
injured his right wrist in service in March 1981 when he 
sustained lacerations and underwent surgical repair of 
tendons.  

Service connection was granted for the residuals of 
laceration to the right wrist and residuals of repair of all 
the flexor tendons of the right wrist by the RO in an October 
1983 rating which assigned an initial evaluation of 50 
percent disabling.  This evaluation has remained in effect up 
to the time of this appeal.  In March 2002 the veteran 
submitted a written claim for an increased rating.  
Thereafter he submitted a claim for TDIU in July 2002, based 
solely on the right hand disability.  

VA records submitted in conjunction with the claims include a 
November 9, 2001 note that included chief complaints of 
tenderness and stiffness of the right hand for a few months.  
He was noted to be attending school as part of a retraining 
program.  Physical examination revealed findings of right 
hand weakness with sensation decreased and a small rubbery 
mass with no edema.  The impression was right hand ganglion.  
VA X-ray also from November 9, 2001 showed soft tissue 
swelling or tumor mass of the thenar region, but no bony 
abnormality with computed tomography (CT) recommended.  

A March 4, 2002 VA hand clinic record noted complaints of 
pain in the right hand and stiffness in the fingers.  He was 
noted to have repair of the strictures at the time of his 
1981 injury.  Physical examination revealed decreased, ring 
and small fingers.  Thenar function was normal and he had a 
full range of motion.  He had a probable neuroma versus scar 
tissue at the wrist level and healed scars.  The impression 
was old laceration (20 years) right forearm.  The doctor 
discussed with the veteran that at this time surgery to 
resect the neuroma would remove any remaining sensation and 
function he has.  His thenar muscles were intact and he would 
lose thenar function if surgery was done.  The doctor did not 
think that surgery would improve his function at this time.

A March 8, 2002 follow up for status post laceration to the 
right wrist from 1981 noted that he had apparently cut his 
tendons and median nerve at that time.  He complained of pain 
in the wrist and stiffness of the fingers and was noted to 
have been evaluated by the hand clinic.  Physical examination 
revealed right hand weakness, sensation decreased and small 
rubbery mass and no edema.  His skin showed a few old scars 
and no lesions or masses.  The impression was right hand 
neuroma versus scar tissue at the wrist level.  

An April 9, 2003 VA occupational therapy initial evaluation 
noted that the right wrist injury's main complaints being 
denied jobs due to the injury.  He could not type at the 
speed needed and dropped things.  He felt stiffness and 
weakness.  Physical examination revealed a healed scar and 
mass at the wrist.  Testing for edema showed volumeter 
measurements of 585 millileters for the right wrist and 560 
milliliters for the left wrist.  There was pain present at 
the wrist ulnar and volar aspect, sometimes shocking and 
sometimes constant 5/10.  His range of motion had full 
composite fist to palm tight.  He had full digit extension 
with wrist at neutral.  His wrist in extension revealed 
tendon adhesion noted as digits were pulled into flexion 
metacarpal phalangeal (MP)'s at approximately 45 degrees of 
flexion and interphalangeal's (IP) at 0 degrees.  His active 
motions in degrees of the wrist were flexion of 0/60, 
extension of 0/40, radial deviation of 0/15 and ulnar 
deviation of 0/15.  Strength of both the right and left hands 
were measured using various devices including dynameter grip, 
3 jaw chuck and pinch meter and revealed his right hand to 
have from approximately slightly less than half to roughly 
half the strength of the left hand on the dynameter grip on 
all settings and roughly 1/8 the strength of the left hand on 
pinch meter.  Dynameters setting revealed his right hand was 
25 pounds compared to 90 pounds on the left.  His sensation 
was described as a tingling electric shock sensation 
intermittently with nighttime numbness.  He had diminished 
protective sensation of the right long finger and loss of 
protective sensation in the right thumb and index finger.  
The assessment was problem areas with decreased functional 
status due to lack of sensation and disuse of the hand.  His 
rehabilitation potential was guarded.  

A May 14, 2003 occupational therapy (OT) progress note 
revealed that the veteran attended 13 visits.  The discharge 
summary revealed healed mature scar and mass present at the 
right wrist.  Testing for edema showed volumeter measurements 
of 580 milliliters for the right wrist and 560 ml for the 
left wrist.  There was pain present at the wrist ulnar and 
volar aspect, sometimes shocking and sometimes constant 5/10.  
His range of motion were unchanged from those noted on the OT 
intake examination of April 9, 2003 for the hand and wrist, 
and again findings of the tendon adhesion was noted as digits 
were pulled into flexion MP's at approximately 45 degrees of 
flexion and IP's at 0 degrees.  His grip strength improved 
from April 2003 with testing using the multiple devices as 
used in April 2003 which revealed his right hand to have from 
roughly half to 2/3 the strength of the left hand on the 
dynameters grip on all settings from a 5-rung setting and 
from roughly about 1/2 the strength of the left hand on both 
3 jaw chuck and pinch meter.  Dynameters setting revealed his 
right hand was 60 pounds compared to 90 pounds on the left.  
Sensation complaints and findings remained unchanged from 
April 2003.  On testing for the ability to manipulate very 
fine objects and assembly, his right hand was below the 1 
percent percentile and both hands scored below the 1 percent 
percentile.  The assessment was that the veteran showed 
marked improvement in grip strength and demonstrated good 
visual compensatory technique for lack of sensation.  There 
was minimal change in edema and no change in pain.  He 
appeared to understand status of hand function and his main 
concern was in obtaining a job.  He is noted to have 
completed Compensated Work Therapy (CWT) in June 5, 2003.  

A July 7, 2003 VA hand clinic record noted the veteran to be 
status post wrist laceration in 1981 and he was noted to have 
been evaluated on March 4, 2002 by this clinic.  He now 
complained of pain in the wrist and stiffness of his fingers.  
Physical examination revealed a mass over the medial nerve at 
the wrist with positive Tinel (probable neuroma).  The 
impression was decreased sensory secondary to median nerve 
laceration in the past.  The doctor opined that at this time 
the veteran is 100 percent disabled as to the use of the 
right hand due to pain and loss of sensation.  Another July 
7, 2003 doctor's note noted a history of median nerve neuroma 
with 100 percent disability of the hand.  He continued to 
have problems acquiring a job.  He reported no improvement 
with occupational therapy (OT), desensitization.  The 
assessment was right median nerve neuroma after laceration in 
1981.  He did not respond to OT and at this time there is 
nothing further to offer the patient and his disability in 
his hand is deemed 100 percent.  

The report of an October 2003 VA neurological examination 
noted the history of the right wrist injury in service in 
1981, with subsequent surgical repair.  The veteran stated 
that the hand has not functioned normally since that injury.  
Around 2001 the veteran began to experience a painful 
swelling on the volar aspect of the right wrist and X-ray 
dated in November 2001 was reviewed by this examiner.  This 
showed no evidence of fracture, dislocation destructive or 
sclerotic bony lesions.  The joint spaces were well 
preserved.  A questionable soft tissue edema or mass was 
noted at the thenar region.  A note from the Hand clinic 
dated in July 7, 2003 was reviewed.  It was the opinion of 
the Hand clinic at that time that the veteran is 100 percent 
disabled as to the use of his right hand due to pain and 
sensation loss.  It was noted that the veteran did not 
respond to occupational therapy and the Hand Clinic had 
nothing further to offer him.  

Physical examination revealed well-healed surgical scars on 
the volar aspect of the wrist.  He had dorsiflexion limited 
to 30/70, palmar flexion limited to 60/80 degrees, radial 
deviation at 20/20 degrees and ulnar deviation limited to 
60/80 degrees.  There was no atrophy of the intrisic hand 
muscles and specifically no atrophy of the thenar eminence.  
He reported equal sensation to pinprick in the distribution 
of the radial and ulnar nerves in the right hand.  Strength 
in the abductor pollicis brevis and the opponens pollicis 
muscles was 4/5.  These muscles were supplied by the median 
nerve.  There was positive Tinel's on the right wrist. 

The impression was status post laceration of the right wrist 
with surgical repair in 1981 with subsequent neuroma 
involving the median nerve causing localized pain, which 
limits his mobility of the wrist, not due to ankylosis and 
causing some weakness of the intrinsic hand muscles supplied 
by the median nerve.  This disability adversely affects his 
ability to use his right hand and therefore to obtain and/or 
maintain gainful employment which involves lifting and/or 
fine motor movements involving the right hand.  

The report of a July 2005 VA neurological examination noted 
the history of the veteran's wrist injury dating back to 1981 
with subsequent surgical repair.  The veteran claimed that 
the right hand has not functioned normally since the time of 
injury and repair.  A note from the hand clinic dated July 7, 
2003 was noted to contain an opinion that the veteran is 100 
percent disabled as to the use of his right hand due to pain 
and loss of sensation.  Physical examination noted the well-
healed scars on the volar aspect of the right wrist along 
with a soft tender fluctuant mass on the volar surface of the 
wrist on its lateral aspect.  There was no atrophy of the 
intrinsic hand muscles and there was no atrophy of the thenar 
eminence.  However he reported decreased sensation to touch 
and pinprick in the distribution of both the median and ulnar 
nerves of the right hand.  Strength of the abductor pollicis 
brevis and opponens pollicis muscles was 4/5.  These muscles 
were supplied by the median nerve.  Palpation of the 
fluctuant mass on the wrist elicited local pain.  The 
impression was status post laceration of the right wrist with 
surgical repair in 1981 with subsequent neuroma involving the 
median nerve causing localized pain which limits the mobility 
of the wrist and causing some weakness of the intrinsic hand 
muscles supplied by the median nerve.  There was incomplete 
paralysis of the right median nerve which was moderately 
severe.

The report of a July 2005 VA orthopedic examination also 
addressed neurological complaints as well as general 
functionality of the right hand including its affect on the 
veteran's employability.  The examiner reviewed the claims 
file and also examined the veteran.  The veteran was noted to 
claim that his present wrist condition was worse than when he 
was first granted service connection and assigned a 50 
percent disability rating.  By worse he meant that he had 
more pains in the wrist and stiffness of the fingers.  He 
also had numbness of the right hand and claimed the numbness 
involved the volar and dorsal aspects of the right wrist.  

He reported having undergone intense physical therapy and 
rehabilitation and that he had tried to work at least two 
different times once as a janitor which he could only do for 
about 2 to 3 weeks and then as a construction cleanup person.  
He only kept that job for a month.  He was unemployed again 
and in 2002 he went to vocational rehabilitation school and 
obtained an administrative assistant degree.  He stated that 
he has applied at numerous places and was turned down or not 
contacted.  He reported that when he took the vocational 
rehabilitation course, the typing portion was waived.  He 
noted that he was turned down for a job by the VA hospital 
because he was unable to type.  The wrist laceration was 
noted to be on his major hand.  He was noted to be a high 
school graduate and expressed a willingness to work doing the 
job he was trained to do by the vocational rehabilitation 
school.  He reported having applied for jobs at the City of 
Miami and Jackson Memorial Hospital and having received no 
response from either place.  The examiner reviewed the July 
2003 and October 2003 physician's opinions.  

Physical examination revealed a well-healed scar on the volar 
aspect of the wrist and hand and a mass about 2 centimeters 
by 1 centimeter and a quarter in width over the flexion 
aspect of the right wrist.  This mass was soft.  It was 
tender.  He reported that the mass was very sensitive.  He 
denied any shooting paresthesias into the fingers when the 
mass is tapped and therefore seemed to have a negative Tinels 
sign.  He had adhesions of the skin to the depressed 
structures shown by a retraction of the skin on the volar 
surface of the wrist when he makes a fist.  He seemed to have 
intact function of the flexors of the digits.  However when 
the individual flexors profundus and the superficialis were 
tested there seemed to be motion of both of them actively, 
but with tenting and pulling of the skin on the volar surface 
when this was carried out.  He had supple joints over all 
fingers.  The metacarpophalangeals, IP and carpometacarpal 
joints were all normal on passive range of motion.  However 
they were actively restricted, with the examiner finding this 
restriction was more due to adhesions of the flexor tendons 
than with joint ankylosis.  There was no joint ankylosis.  
His wrist range of motion was 45/70 actively, 50/70 passively 
for dorsiflexion.  His palmar flexion was 45/80 actively and 
50/70 passively.  His radial deviation was 15/20 and ulnar 
deviation was 30/45.  Testing could not be completed because 
the veteran was unable to tolerate the electrical shock used 
in the examination.  

The diagnoses included status post repair of median nerve and 
flexor tendons, right hand and stiffness secondary to the 
injury.  

Regarding the functional effects of this disability, the 
examiner could not objectively confirm the veteran's 
functional losses through findings such as swelling, muscle 
spasm or painful motion, as there was no evidence of these 
findings, and his passive range of motion was painless.  This 
was concerning the fingers of the hand.  The wrist's passive 
motion was noted to be from 45-50 degrees with increase of 
pain on the wrist.  There was evidence of adhesions of the 
flexor tendon to the soft tissues of the wrist.  The veteran 
was able to voluntarily do active motion of the fingers and 
wrist and he had good coordination and speed.  He did have 
slightly decreased endurance and strength.  His fingers range 
of motion was normal with opposition included in the range of 
motion.  The only restricted motion of the wrist were related 
to the injury sustained and the possible adhesions of soft 
tissues at the wrist level.  Repetitive motions of the wrist 
and fingers will have a decrease on the range of motion of 
the wrist at 5 degrees because of the lack of endurance and 
fatigability.  It would bear no significance on the motion of 
the fingers.

As far as the overall affect of the disability on the 
veteran's employability, the examiner opined that the veteran 
underwent vocational rehabilitation to become an 
administrative assistant and the typing portion was waived.  
No job has been found for him as an administrative assistant 
not required to do any typing.  The examiner opined that if 
such a job were found not requiring typing, he would be able 
to carry out such a job.  

A July 2005 VA scars examination is noteworthy in that he was 
noted to have limitation due to pain with touch and movement 
of the right hand.  The rest of the examination addressed the 
condition of the scars which is not an issue before the 
Court.

A September 2006 Vocational Rehabilitation consult noted that 
he was evaluated for an incentive therapy program.  Per the 
consultation, physical limitation in his hand noted that the 
veteran was 100 percent disabled as to the use of his right 
hand due to pain and loss of sensation.  The veteran was 
noted to be 44 years old and had completed an administrative 
assistant certificate in 2002.  He was self sufficient and 
independent in his activities of daily living.  His jobs 
included housekeeping, labor pools and temporary services.  
While in the CWT he worked in patient education and jobs and 
benefits office.  As a work study, he worked in a substance 
abuse program as a patient monitor.  He has actively applied 
for jobs in the community and VA and was offered a job in 
housekeeping but failed the physical and was not hired.  He 
wanted to work but his hand restricted the type of work he 
can perform.  He was not sure what he could do as a career 
and was noted to have other outside factors besides his hand 
disability complicating his ability to work.  Physical 
limitations regarding the hand revealed the pain level at 4 
or 5 daily.  He was noted to be interested in working in a 
therapeutic work environment, in police or nursing home or 
basic clerical errands.  He was noted to have been through 
vocational rehabilitation in 2004 and was unsuccessful in 
obtaining a job after being sent into the labor pool.  He was 
noted also to have been in the Veterans Industries program in 
2002-2003 and also did not succeed in obtaining employment 
after discharge from that program.  

A March 2007 VA examination for psychiatric complaints noted 
the veteran to not be working in part because of his right 
wrist problems.  He was also noted to need to wear a brace 
for this continuously.  

An October 2006 VA treatment note indicated that he was 
issued a new right wrist splint.  

A December 4, 2006 VA hand surgery consultation, which was 
dated the same date that the RO granted SMC for loss of the 
use of the hand noted that the veteran was seen in the hand 
clinic in 2002 by Dr. Gellman who advised that because of the 
neuroma and continuity of symptoms he would not recommend any 
further surgery as it may worsen his current status.  He was 
currently 100 percent disabled from hand use and this doctor 
did not see this changing at any time.  On examination he had 
a neuroma in the distal forearm and a well healed laceration 
to the right hand, wrist and forearm.  There was essentially 
no flexion or extension present in his wrist or left hand.  

A review of the evidence does reflect that throughout the 
pendency of this appeal, the criteria for a 70 percent 
schedular rating is warranted for loss of use of the right 
hand, with SMC for loss of use indicated prior to the 
December 4, 2006 date assigned by the RO in its May 2007 
decision.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5125, 
loss of use of the major hand (amputation) warrants a 70 
percent rating.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

The veteran has loss of use of the right hand as shown by VA 
medical records dating back to November 9, 2001 reflecting 
the right hand to be severely disabled, with severe weakness, 
sensation loss and pain.  These findings are repeatedly shown 
throughout the pendency of this appeal, and the prognosis for 
improvement by further surgery is ruled out by the VA hand 
clinic in March 2002 when the physician stated that further 
surgery to resect the neuroma would remove any remaining 
function and sensation.  The right wrist disorder was 
confirmed to be 100 percent disabling by the hand clinic on 
July 7, 2003 which again noted similar findings as those 
shown in earlier records.  He was disabled 100 percent as to 
the use of his hand due to pain and loss of sensation, which 
is reported in records throughout this appeal.  

After reviewing the medical evidence of record and 
considering all reasonable doubt in favor of the veteran, the 
Board finds that a 70 percent rating is warranted for loss of 
use of the right hand pursuant to Diagnostic Code 5125. 38 
C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5125 (2007).  The Board also 
finds that this entitles the veteran to a SMC for loss of use 
of the right hand prior to December 4, 2006.  

This is, in fact, the highest rating that can be assigned for 
a wrist disorder by law. The "amputation rule" provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed. 38 C.F.R. § 4.68 
(2007).  Amputation of the major forearm below insertion of 
pronator teres (in other words, in the lower part of the 
forearm closer to the wrist, as would be applicable here), 
warrants a 70 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5124.  This is the same rating applicable to loss of use 
of the major hand.  The fact that the veteran may have 
several distinct symptoms due to the wrist disorder - loss of 
motion, scarring, neurological impairment, etc. - is moot 
because he cannot be assigned separate ratings that would 
total more than the 70 percent rating being granted herein.

It is for this reason, as well, that when the RO effectuates 
the grant of the 70 percent rating for loss of use - this 
will replace the separate ratings now in effect for 
limitation of motion and for muscle impairment with a single 
rating.  To emphasize, all ratings for a single extremity can 
total no more than the rating for amputation, which, in this 
case, means no more than the 70 percent now assigned for loss 
of use.  He is also entitled to SMC for loss of use, from the 
pendency of this appeal up until it is mooted on December 4, 
2006.  

III. Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when it is found that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability. 38 U.S.C.A. §§ 
501, 1155 (West 2002); 38 C.F.R. § 4.16(a) (2007).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2007).  

If the veteran's service connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service connected 
disabilities.

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating. 38 C.F.R. § 4.19 (2007).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2007).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience. 38 C.F.R. 
§ 4.16 (2007).

In the present case, the veteran has been awarded service 
connection for disabilities resulting from an in-service 
laceration of the right wrist.  This is now shown to be 70 
percent disabling.  Clearly, this rating does meet the 
specific percentage requirements of § 4.16(a) prior to 
January 29, 2007.  The Board now turns to whether the veteran 
is rendered unemployable by his service-connected condition 
during this time period.  

The veteran is noted to have indicated that he last worked 
full time in 1983.  His VA Form 21-8940, Application for TDIU 
benefits submitted in August 2002 indicated that he worked 
part time for a temporary agency no more than 15 hours a week 
in industry and as a cleaner for 14 hours a week at different 
times in 2002.  He indicated that he was unable to keep the 
temporary jobs due to his injury to his wrist.  He is shown 
to have attended VA vocational rehabilitation programs and 
most recently completed compensated work therapy program in 
June 2003.  The medical evidence addressing the severity of 
his right hand disorder also reflects an unsuccessful outcome 
following occupational therapy for his hand, with the hand 
doctor deeming him 100 percent disabled in July 2003, having 
failed OT desensitization of the hand.  The medical evidence 
dealing with his hand is also noted to mention his lack of 
success in obtaining employment following participation in VA 
CWT programs. 

The claims file contains multiple documents pertaining to 
employment applications submitted by the veteran between 2002 
and 2003 for various jobs including clerical and housekeeping 
and he was turned down for employment for various reasons.  A 
February 28, 2003 physical examination for Federal Employment 
revealed that he failed the physical due to his right hand 
injury as heavy lifting would exacerbate his condition.  

In a February 2004 action, the VA denied entitlement to 
vocational rehabilitation based on the fact that his 
disability had increased to 50 percent and because medical 
records indicated that he cannot use his right hand due to 
pain and loss of sensation.  

The evidence reflects that the veteran is demonstrably unable 
to obtain employment and has been so throughout this appeal.  
He has been through VA vocational rehabilitation trainings, 
but has been unable to secure employment and was most 
recently rejected from the vocational rehabilitation program 
in 2004.  Repeatedly doctors at the VA hand clinic have 
deemed him 100 percent disabled from employment.  Thus, 
entitlement to TDIU is warranted from the pendency of this 
appeal, up to January 29, 2007, at which point it is mooted 
by the RO's grant of TDIU effective this date.  

Consideration of an extraschedular evaluation for the right 
wrist laceration residuals is moot in light of the Board's 
grant of a TDIU extending through the appellate period. 





ORDER

An evaluation of 70 percent, but no more, for loss of use of 
major hand is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to SMC for loss of use of the major hand prior to 
December 4, 2006 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to TDIU prior to January 29, 2007 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


